DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 3/18/21.  Claims 16, 19-27 are pending and have been examined on the merits.  Claim 17 was previously cancelled.  Claim 18 has been cancelled.
Withdrawn Rejections
The 112 2nd rejection of claim 18 has been withdrawn due to the cancellation of the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 19-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pg. 27848-27854 August 5, 2011.
Regarding Claim 16:  Silver discloses a method of making soluble coffee by treating roasted and ground coffee with water and an enzyme that can be galactanase [abstract; 0020-0022; 0028; claim 8].  Silver discloses separating the coffee extract into a permeate and a retentate and that the permeate contains the soluble coffee extract [claims 8 and 9].   Silver discloses as discussed above and further discloses including mannanase [0008; 0010; 0028].  Silver discloses that the galactanase and mannanase can be used in combination [0028] to produce a stabilized and soluble coffee product.
Silver does not explicitly disclose that the galactanase has β-1,3 galactanase activity.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the endo 1,3 galactanase of Kotake since Kotake discloses that the endo 1,3 galactanase is able to actively hydrolyze coffee and would therefore have the ability to hydrolyze the coffee of Silver.
Regarding Claim 19:  Silver discloses as discussed above in claim 16. Silver also discloses about 1% to about 25% [0030].
Although Silver does not disclose 0.001-0.5g enzyme protein/kg coffee beans, one having ordinary skill in the art at the effective filing date of the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
It would have been obvious to modify the amount of enzyme since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 20:  Silver discloses as discussed above in the claim 16. Silver does not disclose that the enzyme having beta 1,3 activity has primarily endo 1,3 galactanase activity.  
Kotake discloses an enzyme having endo 1,3 galactanase activity and that the enzyme actively hydrolyzes coffee [Discussion pg. 27854].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the endo 1,3 galactanase of Kotake since Kotake discloses that the endo 1,3 galactanase is able to actively hydrolyze coffee and would therefore have the ability to hydrolyze the coffee of Silver.
Regarding Claim 21:  Silver discloses as discussed above in the claim 16. Silver does not disclose that the enzyme having beta 1,3 activity has primarily endo 1,3 galactanase activity.  
Kotake discloses endo 1,3 galactanase and that the enzyme actively hydrolyzes coffee [Discussion pg. 27854].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the endo 1,3 galactanase of Kotake since Kotake discloses that the endo 1,3 galactanase is able to actively hydrolyze coffee and would therefore have the ability to hydrolyze the coffee of Silver.
Regarding Claim 22:  Silver discloses as discussed above in the claim 16. Silver does not disclose that the beta 1,3 galactanase  is of GH family 16.  
Kotake discloses endo 1,3 galactanase and that the enzyme actively hydrolyzes coffee [Discussion pg. 27854].  Kotake discloses that the enzyme is from family GH 16 [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the endo 1,3 galactanase of Kotake since Kotake discloses that the endo 1,3 galactanase is able to actively hydrolyze coffee and would therefore have the ability to hydrolyze the coffee of Silver.
Regarding Claim 23:  Silver discloses as discussed above in claim 16.  Silver does not disclose that the enzyme has at least 80% sequence identity to the Seq ID 2, 4, or 8.
Kotake discloses endo beta 1,3 galactanase having about 50% sequence identity to sequence 2 and 4.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Silver to include the enzyme of Kotake since it is able to actively hydrolyze coffee.

Regarding Claim 24:  Silver discloses as discussed above in the claim 16. Silver does not disclose that the beta 1,3 galactanase  is of GH family 43.  
Kotake discloses beta1,3 galactanase and that the enzyme actively hydrolyzes coffee [abstract].  Kotake discloses that the enzyme is from family GH 43 [pg. 27848].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the1,3 galactanase of Kotake since Kotake discloses that the 1,3 galactanase is able to actively hydrolyze coffee and would therefore have the ability to hydrolyze the coffee of Silver [pg. 27853].
Regarding Claim 26:  Silver discloses as discussed above in claim 16 and further discloses that the roast and ground coffee beans can be partially extracted and mixtures thereof [0028]. 
Regarding Claim 27:  Silver discloses as discussed above in claim 16. 
Silver does not disclose that the coffee extract contains at least 20% galactose based on the weight of soluble coffee solids.
Although Silver does not disclose the claimed amount of galactose, one having ordinary skill in the art at the effective filing date of the invention was made would have considered the invention to have been obvious because Silver taught the same enzyme applied to the same substrate and therefore the presence of at least 20% galactose would have been produced by the reaction absent a showing otherwise.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pg. 27848-27854 August 5, 2011 as applied to claim 16 above and in further view of  Ellison et al. “Massive changes in genome architecture accompany the transition of self-fertility in the filamentous fungus Neurospora tetrasperma” Genetics vol 189 pages 55-69 2011 and as evidenced by GenomeNet https://www.genome.jp/dbget-bin/www_bget?tr:G4UQB7_NEUT9. 
Regarding Claim 23:  Silver discloses as discussed above in claim 16.  Silver does not disclose that the enzyme has at least 80% sequence identity to the Seq ID 2, 4, or 8.
Kotake discloses endo beta 1,3 galactanase having about 50% sequence identity to sequence 2 and 4.
Ellison as evidenced by GenomeNet discloses a sequence having about 95% identity to sequence ID 8 having hydrolase activity [1 page].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Silver and Ellison as evidenced by GenomeNet to modify the method of Silver to include the enzyme of Ellison having 95% sequence identity to seq 8 since beta 1, 3, galactanase is able to actively hydrolyze coffee.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (EP 1844661) in view of Kotake et al. “Endo beta 1,3 galactanase from Winter Mushroom Flammulina velutipes” The Journal of Biological Chemistry vol. 286 No 31 pg. 27848-27854 August 5, 2011 as applied to claim 16 above and in further view of Kobayashi et al. JP 2005-245303 Sept 1, 2005.
Regarding Claim 25:  Silver discloses as discussed above in claim 16.  Silver does not disclose that the enzyme has at least 80% sequence identity to the Seq ID 10.
Kotake discloses endo beta 1,3 galactanase having about 20% sequence identity to sequence 10.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Silver to include the beta 1, 3, galactanase of Kobayashi since it is a 1, 3, beta galactanase and is able to actively hydrolyze coffee as disclosed in Kotake.
Further, the sequence identities of the enzyme of Kobayashi and the instant claim  are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive. 
On pages 4-5, the Applicants assert that Silver and Kotake fail to disclose a method for producing a coffee extract by treating with a beta 1,3, galactanase and mannanase.  The Applicants assert that in Kotake a different enzyme is said to actively hydrolyze coffee.
Silver has been maintained as a reference for its teaching of enzymatic treatment of roasted and ground coffee with an aqueous galactanase generally to produce a soluble coffee extract and mannanase.  The claims in further view of Kotake have been maintained due to the teaching of contacting coffee with endo beta 1,3 galactanase since Kotake discloses that oligosaccharides of coffee could be released by 1,3, galactanase.  Although Kotake discloses arabinogalactanase as hydrolyzing arabinogalactan it also discloses that the oligosaccharides (coffee arabinogalactan oligosaccharides) are released by beta 1,3-galactanase.
The Examiner maintains that it would have been obvious to one of ordinary skill in the art to modify the galactanase of Silver for the specific endo beta- 1,3-galactanase since it is able to actively hydrolyze coffee.

The Examiner notes that Silver discloses the combination of mannanase and a galactanase which results in improving the solubility of coffee so mothing new is seen in using a beta-1,3-galactanase.  Further, the Examiner maintains that the arguments are not commensurate with the scope of the claims because the ratio of mannanase to galactanase and/or the amounts of the enzymes necessary to produce the synergistic effect have not been claimed.
On page 7, the Applicants assert that Ellison does not teach or disclose producing a coffee extract with the both claimed enzymes.
The Examiner maintains the rejection because the treatment of coffee with the claimed enzymes was met by the Silver reference.
On page 7, the Applicants assert that Kobayashi does not teach or disclose producing a coffee extract with the both claimed enzymes.
The Examiner maintains the rejection because the treatment of coffee with the claimed enzymes was met by the Silver reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/            Primary Examiner, Art Unit 1793